Order, Supreme Court, Bronx County (Barry Salman, J.), entered November 9, 1990, which denied plaintiff’s motion to enforce a settlement agreement, unanimously affirmed, with costs.
The IAS court properly held that the letters exchanged between the parties’ attorneys do not evidence a definite, binding agreement settling the action. Particularly persuasive is the fact that the letter written by defendant’s counsel clearly stated that it constituted a proposal of settlement, and contemplated that there be further negotiation (see, Brause v Goldman, 10 AD2d 328, affd 9 NY2d 620). Concur—Sullivan, J. P., Milonas, Kupferman, Ross and Smith, JJ.